DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 8-10 and 18-20; therefore only claims 1-7 and 11-17 remain for this Office Actions 

Response to Arguments
Applicant’s arguments with respect to the Drawing Objections in the Quayle Action mailed on 10/30/2020 have been fully considered and are persuasive.  The objection of the Drawings has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 11-17 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a multi-feed multi-band multiple input multiple output (MIMO) antenna system comprising: at least a first antenna and a second antenna orthogonally positioned with respect to each other, wherein the first antenna is operable to operate over a first frequency range and the second antenna is operable to operate over a second frequency range; at least a first resonator and a second resonator coupled with the first antenna and the second 
In regards to claim 11, the prior art does not disclose of a wireless communications equipment, comprising a transceiver for sending and receiving wireless signals; and a multi-feed multi-band multiple input multiple output (MIMO) antenna system, wherein the MIMO system comprises: at least a first antenna and a second antenna orthogonally positioned with respect to each other, wherein the first antenna is configured to operate over a first frequency range and the second antenna is configured to operate over a second frequency range; at least a first resonator and a second resonator coupled with the first antenna and the second antenna respectively wherein the first resonator is configured to filter out the second frequency range and the second resonator is configured to filter out the first frequency range; and -5- 6461386.1wherein the first antenna is further coupled with a third resonator and the second antenna is further coupled with a fourth resonator, and wherein the third resonator and the fourth resonator are configured to decrease mutual coupling in the first frequency range and the second frequency range, respectively, nor would it have been obvious to one of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON CRAWFORD/Primary Examiner, Art Unit 2844